DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 4-19 in the reply filed on 4 May 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 6, 10-12, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debuque et al., US Patent No. 8,413,095.
In reference to claim 4, Dubuque teaches an IC design method (column 1, lines 8-13), comprising:  

acquiring cell delay value information matching the first filtering parameter from a delay value data base according to the first filtering parameter, wherein the delay value data base comprises a plurality of delay values, wherein the plurality of delay values for an identical cell correspond to an operating parameter range with an identical type but different values (Column 2, line 63 – column 4, line 1,  determining WC statistical corners for delay and power to all of the cells for selected input loads from the input load range and selected input slew from the input slew range based upon libraries for all cells of a digital chip design including ranges for supply voltage, input load, input slew, and temperature parameters, and any of chip mean and OCV process, aging, and N/P mistrack parameters being acquiring a cell delay from the first filtering parameter from a delay value data base according to the first filtering parameter delays from identical cells being different based upon different parameter values).

In reference to claim 6, Dubuque teaches wherein the first filtering parameter comprises at least one of following parameters: a process parameter, the operating parameter range, a variation proportion of the delay values of the at least one cell in a range of the first filtering parameter, and a variation difference of the delay values of the at least one cell in the range of the first filtering parameter (Column 2, lines 57-59, ranges for supply voltage, input load, input slew, and temperature parameters, and any of the chip mean process, aging, and N/P mistrack parameters).

In reference to claim 10, Dubuque teaches filtering all of the at least one cell matching the cell delay value information by a second filtering parameter to generate a filtering result 

In reference to claim 11, Dubuque teaches wherein the second filtering parameter comprises an average delay value of all the at least one cell plus N times of a standard deviation, wherein N is an integer or a non-integer (column 5, lines 33-37, 3-sigma statistical distribution value for delay of a cell).

In reference to claim 12, 14, 18 and 19 drawn to an integrated circuit designed using the method of claims 4, 6, 10, or 11, the same rejections apply.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 7-9, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubuque et al., US Patent No. 8,413,095 in view of Dinter et al., US Patent No. 7,325,215.

In reference to claim 5, Dubuque teaches claim 4 as describe above.  Dubuque does not teach displaying the at least one cell and related information of the delay values according to the cell delay value information.  Dinter teaches displaying at least one cell and related information of the delay values according to the cell delay value information (Figure 6 and 7).  Accordingly it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings Dinter for displaying cells and their timing information into the teachings of Dubuque for integrated circuit design because it would allow a user to see the cell and timing information to better understand the design.



In reference to claim 8, Dubuque teaches wherein the first filtering parameter comprises a process parameter and an operating parameter range (Column 2, lines 57-59, receiving ranges for supply voltage, input load, input slew, and temperature parameters, and any of the chip mean process, aging, and N/P mistrack parameters) and determinging at least one cell with a delay value within a predetermined range under a combination of different ones of the process parameters and different ones of the operating parameter ranges (Column 2, line 63 – column 4, line 1,  determining WC statistical corners for delay and power to all of the cells for selected input loads from the input load range and selected input slew from the input slew range based upon libraries for all cells of a digital chip design including ranges for supply voltage, input load, input slew, and temperature parameters, and any of chip mean and OCV process, aging, and N/P mistrack parameters being acquiring a cell delay from the first filtering parameter from a delay value data base according to the first filtering parameter delays from identical cells being different based upon different parameter values).  Dubuque does not teach displaying this information.  Dinter teaches displaying cells and timing information (Figures 6 and 7).  

In reference to claim 9, Dubuque in view of Dinter teaches wherein the operating parameter range is an operating voltage range or an operating temperature range (Dubuque Column 2, lines 57-59, receiving ranges for supply voltage and temperature parameters).

In reference to claims 13 and 15-17 drawn to an integrated circuit designed using the method of claims 4-9, the same rejections apply.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.B/Examiner, Art Unit 2851       



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851